DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 8, 9, 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Guo (CN205828573A, see Machine Translation for citations; referenced and provided with Applicant's IDS filed on September 14, 2020).

A current collector (11-first current collector,), comprising a side edge (see annotated Fig. 2 & annotated Fig. 5 for side edge defined by the examiner; Fig. 8 has analogous layout but with a plurality of electrode tabs), the current collector comprising a first surface and a second surface opposite each other (12 is active material layers coated on surface of respective current collectors, act as first and second surfaces, [0046], see annotated Fig. 2 & annotated Fig. 5 for first and second surface defined by examiner), the first surface comprising a first coated zone and a first uncoated zone, and the second surface comprising a second coated zone (see annotated Fig. 2 & annotated Fig. 5 for coated and uncoated zone defined by examiner);
An active material disposed on the first coated zone and second coated zone ([0046]) and a plurality of tabs each tab being coupled to the current collector and extending out of the side edge (Fig. 8 shows an electrode sheet with multiple tabs, [0054]);
Wherein the first coated zone is flush with the second coated zone at the first end, the first coated zone is misaligned with the second coated zone at the second end (first D1 shown in Fig. 8 has aligned first and second coated zones for respective pole pieces, second end B1 shown in Fig. 8 has misaligned first and second coated zones for their respective pole pieces), and the sum of the length of the first coated zone and length of the first uncoated zone is equal to the length of the second coated zone (see annotated Fig. 2 & annotated Fig. 5).

    PNG
    media_image1.png
    323
    973
    media_image1.png
    Greyscale

Annotated Guo Fig. 2

    PNG
    media_image2.png
    301
    1101
    media_image2.png
    Greyscale

Annotated Guo Fig. 5
Regarding Claim 3, Guo discloses the limitations as set forth above. Guo further discloses wherein at least one of the first end and the second end further comprises a current collector having no active material disposed on both sides (Fig. 2 or Fig. 5, show end portion of first/second current collector 31/11 with non-coated portion at end of current collector, also shown on Fig. 8 and Fig. 9, where pole piece 1 has a non-coated portion on both ends of the pole piece, [0051], [0081]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 6, 7, 8, 9, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN205828573A).
Regarding Claim 4, Guo discloses a cell (wound cell, [0012] as shown in Fig. 1 and Fig. 14) comprising a separator (isolation membrane-5 acts as separator, [0009]), a cathode sheet, and an anode sheet (one of the first pole piece-1 and second pole piece-3, and the other of the first pole piece-1 and second pole piece-3, with either pole piece 1 or pole piece 3 being the anode and the other is the cathode, as Guo teaches that the pole pieces can have interchangeable polarities [0079-0080]), the cathode electrode sheet and the anode electrode sheet each being an electrode sheet having a first end and a second end opposite each other  (one of first pole piece-1 and second pole piece-3, where pole piece-1 having ends D1 and B1 opposite each other, and the pole piece-3 having ends B2 and D2 opposite each other, [0009, [0004], [0053], [0057], shown in Fig. 1, Fig. 2, Fig. 5, and Fig. 14), the electrode sheet comprising:
A current collector (11-first current collector, 31-second current collector, [0046]), comprising a side edge (see annotated Fig. 2 & annotated Fig. 5 for side edge defined by the examiner), the current collector comprising a first surface and a second surface opposite each other (12/32 are active material layers coated on surface of respective current collectors, act as first and second surfaces, [0046], see 
An active material disposed on the first coated zone and second coated zone ([0046]); 
Wherein the first coated zone is flush with the second coated zone at the first end, the first coated zone is misaligned with the second coated zone at the second end (first ends B2 and D1 shown in Fig. 1 or Fig. 7 to have aligned first and second coated zones for respective pole pieces, second ends D2 and B1 are shown in Fig. 2 and Fig. 5 to have misaligned first and second coated zones for their respective pole pieces), and the sum of the length of the first coated zone and length of the first uncoated zone is equal to the length of the second coated zone (see annotated Fig. 2 & annotated Fig. 5).
In one embodiment, Guo discloses a plurality of tabs each tab being coupled to the current collector and extending out of the side edge for one of the pole piece sheets (Fig. 2 & Fig. 3 tab-4, Fig. 5 & Fig. 6 tab-2, shows tab protruding out of side edge of current collector, Fig. 8 shows an electrode sheet with multiple tabs, [0054]);
Guo is silent to both electrode sheets having a plurality of tabs. However, Guo teaches that the pole piece structure with multiple tabs reduces DC resistance, which in turn allowing for a more uniform current density distribution of the battery cell ([0054]).
Therefore it would be obvious for one of ordinary skill in the art to modify both electrode sheet structures of Guo with the teachings of Guo have two electrode sheets, an anode and a cathode, with a plurality of tabs coupled to the current collector that protrude out of the side edge. This modified structure would yield the expected result of improved current density distribution.

Regarding Claim 7, Guo discloses the limitations as set forth above. Guo further discloses wherein the first coated zone is misaligned with the second coated zone at the tail end of the cathode electrode sheet (cathode pole piece-3, D2- defined as tail end, first coated portion, 32-active material layer on top of current collector-31, is misaligned with second coated portion, 32-active material layer on bottom of current collector, Fig. 2).
Regarding Claim 8, Guo discloses the limitations as set forth above. Guo further discloses wherein the first coated zone is misaligned with the second coated zone at a head end of the anode electrode sheet (anode pole piece-1, B1- defined as head end, first coated portion, 12-active material layer on top of current collector-11, is misaligned with second coated portion, 12-active material layer on bottom of current collector-31, Fig. 5).
In regards to the definition of tail and head end for claims 7 & 8, in light of the specification and using the broadest reasonable interpretation of the claims, the examiner is defining the tail end to be the end of the electrode sheet that is towards the outside of the cell and the head end to be the end of the electrode sheet that is near the center of the cell. The examiner also notes that the definition of tail and head end are not connected with the definition of first and second end, and therefore the tail end and head end limitation does not limit the first end and second end being interchangeable. 
Regarding Claim 9, Guo discloses the limitations as set forth above. Guo discloses a cathode electrode sheet wherein a head end of the cathode electrode sheet and the tail end of the cathode electrode sheet each comprise a current collector having no cathode active material on both sides (Fig. 8 
Regarding Claim 13, Guo discloses the limitations as set forth above. Guo further discloses wherein the first coated zone is misaligned with the second coated zone at a tail end of the anode electrode sheet (anode pole piece-3, D2- defined as tail end, first coated portion, 32-active material layer on top of current collector-31, is misaligned with second coated portion, 32-active material layer on bottom of current collector, Fig. 2) and wherein the first coated zone is misaligned with the second coated zone at a head end of the cathode electrode sheet (anode pole piece-1, B1- defined as head end, first coated portion, 12-active material layer on top of current collector-11, is misaligned with second coated portion, 12-active material layer on bottom of current collector-31, Fig. 5). It is the examiner’s position that this limitation is meet because Guo teaches that the electrode pole pieces can be interchangeably positive or negative electrode pole pieces ([0079-0080]). Therefore the anode pole piece can be redefined to be the second pole piece (3) and the cathode can be redefined to be the first pole piece (1).
Claim 2, 5, 10, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN205828573A, see Machine Translation for citations), as applied to claims 1, 4, and 7, above, and further in view of Holmdahl (US 10879518 B1).
Regarding Claim 2, Guo discloses the limitations as set forth above. 
Guo is silent to an electrode tab provided on the first uncoated zone.
Holmdahl discloses a positive and negative current collector structure with a coated portion and an uncoated portion (Fig. 5A-anode current collector, Fig. 5B-cathode current collector, 502/504-current collector, 506/516- portion of collector coated with active material) Holmdahl further discloses a 
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode tab structure of Guo, to have an electrode tab provided on the first uncoated zone. This structure would yield to the expected result of simplifying the manufacturing process. 
Regarding Claim 5, Guo discloses the limitations as set forth above. Guo discloses a plurality of tabs each tab being coupled to the current collector and extending out of the side edge for one of the pole piece sheets (Fig. 2 & Fig. 3 tab-4, Fig. 5 & Fig. 6 tab-2, shows tab protruding out of side edge of current collector, Fig. 8 shows an electrode sheet with multiple tabs, [0054]);
Guo is silent to an electrode tab being provided on the first uncoated zone of either the cathode electrode sheet or anode electrode sheet. 
Holmdahl discloses a positive and negative current collector structure with a coated portion and an uncoated portion (Fig. 5A-anode current collector, Fig. 5B-cathode current collector, 502/504-current collector, 506/516- portion of collector coated with active material)/ Holmdahl further discloses a plurality of tabs that extend out of the side of the electrode that is not coated (Fig. 5A, Fig. 5B, 514/516- electrode tabs protruding from non-coated portions of current collectors). Holmdahl teaches that this tab structure allows for the conductive tabs to be formed integrally to the anode and cathode collectors simplifying the manufacturing process (Col. 3, Row 25-34).
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode tab structure of Guo, to have an electrode tab provided on the first uncoated zone for the cathode electrode sheet and for the anode electrode sheet. This structure would yield to the expected result of simplifying the manufacturing process. 

Guo is silent to the tail end of the anode electrode sheet comprising a current collector having no anode active material disposed on it. 
Holmdahl discloses an anode electrode sheet structure where both ends of the anode sheet comprise a current collector that is not covered in active material (Fig. 5A-anode current collector, 504- anode current collector, 510- portion of collector coated with anode active material, 512-active material). Holmdahl teaches that this structure enables higher energy density (Col. 3, Row 25-34).
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode sheet structure of Guo with the teachings of Holmdahl to have an electrode structure wherein a head end and a tail end of the anode electrode sheet each comprise a current collector having no anode active material disposed on both sides. This structure would yield the expected result of providing a battery with a higher energy density.
Regarding Claim 11, Guo discloses the limitations as set forth above. Guo further discloses wherein the first coated zone is misaligned with the second coated zone at the tail end of the cathode electrode sheet (cathode pole piece-3, D2- defined as tail end, first coated portion, 32-active material layer on top of current collector-31, is misaligned with second coated portion, 32-active material layer on bottom of current collector, Fig. 2). Guo further discloses wherein the first coated zone is misaligned with the second coated zone at a head end of the anode electrode sheet (anode pole piece-1, B1- defined as head end, first coated portion, 12-active material layer on top of current collector-11, is misaligned with second coated portion, 12-active material layer on bottom of current collector-31, Fig. 5). Guo further discloses where the tail end of the cathode electrode sheet comprises a current collector 
Guo is silent to the head end of the cathode electrode sheet comprising a current collector having no cathode active material disposed on it. Guo is further silent to the tail end of the anode electrode sheet comprising a current collector having no anode active material disposed on it. 
Holmdahl discloses a positive electrode sheet structure where both ends of the cathode sheet comprise a current collector that is not covered in active material (Fig. 5B-cathode current collector, 502- cathode current collector, 506- portion of collector coated with cathode active material, 508-active material). Holmdahl discloses an anode electrode sheet structure where both ends of the anode sheet comprise a current collector that is not covered in active material (Fig. 5A-anode current collector, 504- anode current collector, 510- portion of collector coated with anode active material, 512-active material). Holmdahl teaches that this structure enables higher energy density of the overall battery (Col. 3, Row 25-34).
Therefore it would be obvious to one of ordinary skill in the art to modify the electrode sheet structure of Guo with the teachings of Holmdahl to have electrode sheets wherein when the first coated zone is misaligned with the second coated zone at the tail end of the cathode electrode sheet, and when the first coated zone is misaligned with the second coated at the head end of the anode electrode sheet, the tail end of the cathode electrode sheet comprises a current collector having no cathode active material disposed on both sides, and the end and a tail end of the anode electrode sheet each comprise a current collector having no anode active material disposed on both sides. This structure would yield the expected result of higher energy density of the overall battery.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN205828573A), as applied to claim 4, above, and further in view of Zeng (CN206250284A, see Machine Translation for citations; referenced in and provided with Applicant’s IDS filed on September 14, 2020).
Regarding Claim 12, Guo discloses the limitations as set forth above.
Guo is silent to the anode electrode sheet comprising a plurality of anode electrodes, and silent to the side edge the tabs protrude beyond being provided with an insulating member.
Zeng discloses an anode pole piece that is comprised of a plurality of tabs that protrude out of a side of the current collector and the side edge where the tabs are protruding from is lined with an insulating layer (Fig. 3, tabs-12, insulating layer-30, current collector-11, [0046]). Zeng teaches that this structure allows for the prevention of burrs contacting the anode electrode and therefore reducing short circuits.
Therefore it would be obvious for one of ordinary skill in the art to modify the anode tab structure of Guo with the teachings of Zeng to have an anode electrode sheet that comprises a plurality of anode electrode tabs and the side edge, where the anode electrode tabs protrude beyond the side edge, and the side edge is provided with an insulating member. This structure would yield the expected result of reducing short circuits.
Claim 14, 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN205828573A) in view of Chang (EP3273510A1; referenced in and provided with Applicant’s IDS filed on November 29th, 2021).
Regarding Claim 14, Guo discloses a cell (wound cell, [0012]) and comprising a separator (isolation membrane-5 acts as separator, [0009]). 
Guo further discloses a cathode sheet, and an anode sheet (one of the first pole piece-1 and second pole piece-3, and the other of the first pole piece-1 and second pole piece-3, with either pole piece 1 or pole piece 3 being the anode and the other is the cathode, as Guo teaches that the pole 
A current collector (11-first current collector, 31-second current collector, [0046]), comprising a side edge (see annotated Fig. 2 & annotated Fig. 5 for side edge defined by the examiner), the current collector comprising a first surface and a second surface opposite each other (12/32 are active material layers coated on surface of respective current collectors, act as first and second surfaces, [0046], see annotated Fig. 2 & annotated Fig. 5 for first and second surface defined by examiner), the first surface comprising a first coated zone and a first uncoated zone, and the second surface comprising a second coated zone (see annotated Fig. 2 & annotated Fig. 5 for coated and uncoated zone defined by examiner);
An active material disposed on the first coated zone and second coated zone ([0046]); 
Wherein the first coated zone is flush with the second coated zone at the first end, the first coated zone is misaligned with the second coated zone at the second end (first ends B2 and D1 shown in Fig. 1 or Fig. 7 to have aligned first and second coated zones for respective pole pieces, second ends D2 and B1 are shown in Fig. 2 and Fig. 5 to have misaligned first and second coated zones for their respective pole pieces), and the sum of the length of the first coated zone and length of the first uncoated zone is equal to the length of the second coated zone (see annotated Fig. 2 & annotated Fig. 5).
In one embodiment, Guo discloses a plurality of tabs each tab being coupled to the current collector and extending out of the side edge for one of the pole piece sheets (Fig. 2 & Fig. 3 tab-4, Fig. 5 & Fig. 6 tab-2, shows tab 
Guo is silent to both electrode sheets having a plurality of tabs. However, Guo teaches that the pole piece structure with multiple tabs reduces DC resistance, which in turn allowing for a more uniform current density distribution of the battery cell ([0054]).
Therefore it would be obvious for one of ordinary skill in the art to modify both electrode sheet structures of Guo with the teachings of Guo have two electrode sheets, an anode and a cathode, with a plurality of tabs coupled to the current collector that protrude out of the side edge. This modified structure would yield the expected result of improved current density distribution.
Guo is silent to the use of a packaging case and the use of an electrolyte.
Chang discloses a winding electrode assembly ([0033]) that is enclosed in a packaging case ([0027]). Change further discloses that the electrode assembly contains an electrolyte ([0029]). 
Therefore it would be obvious to one of ordinary skill in the art to modify the battery of Guo with the teachings of Chang to have a battery with a packaging case and an electrolyte.  
Regarding Claim 15, Guo in view of Chang discloses the limitations as set forth above. Guo further discloses wherein the first coated zone is misaligned with the second coated zone at the tail end of the cathode electrode sheet (cathode pole piece-3, D2- defined as tail end, first coated portion, 32-active material layer on top of current collector-31, is misaligned with second coated portion, 32-active material layer on bottom of current collector, Fig. 2).
Regarding Claim 16, Guo in view of Chang discloses the limitations as set forth above. Guo further discloses wherein the first coated zone is misaligned with the second coated zone at a head end of the anode electrode sheet (anode pole piece-1, B1- defined as head end, first coated portion, 12-active material layer on top of current collector-11, is misaligned with second coated portion, 12-active material layer on bottom of current collector-31, Fig. 5).
.
Claim 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN205828573A) in view of Chang (EP3273510A1) (referenced in Applicant’s IDS filed on November 29th, 2021), as applied to claims 15, 16, and 17 above, and further in view of Holmdahl (US 10879518 B1).
Regarding Claim 18, Guo in view of Chang discloses the limitations as set forth above. Guo further discloses where the head end of the anode electrode sheet comprises a current collector having no anode active material disposed on the tail end of the anode electrode sheet (Fig. 5, head end denoted by B1 shows current collector with no active material layer coating-12).
Guo is silent to the tail end of the anode electrode sheet comprising a current collector having no anode active material disposed on it. 
Holmdahl discloses an anode electrode sheet structure where both ends of the anode sheet comprise a current collector that is not covered in active material (Fig. 5A-anode current collector, 504- anode current collector, 510- portion of collector coated with anode active material, 512-active material). Holmdahl teaches that this structure enables higher energy density (Col. 3, Row 25-34).
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode sheet structure of Guo with the teachings of Holmdahl to have an electrode structure wherein a head end and a tail end of the anode electrode sheet each comprise a current collector having no anode active 
Regarding Claim 19, Guo in view of Chang discloses the limitations as set forth above. Guo further discloses wherein the first coated zone is misaligned with the second coated zone at the tail end of the cathode electrode sheet (cathode pole piece-3, D2- defined as tail end, first coated portion, 32-active material layer on top of current collector-31, is misaligned with second coated portion, 32-active material layer on bottom of current collector, Fig. 2). Guo further discloses wherein the first coated zone is misaligned with the second coated zone at a head end of the anode electrode sheet (anode pole piece-1, B1- defined as head end, first coated portion, 12-active material layer on top of current collector-11, is misaligned with second coated portion, 12-active material layer on bottom of current collector-31, Fig. 5). Guo further discloses where the tail end of the cathode electrode sheet comprises a current collector having no cathode active material disposed on the tail end of the cathode electrode sheet (Fig. 2, tail end denoted by D2 shows current collector with no active material layer coating-32). Guo further discloses where the head end of the anode electrode sheet comprises a current collector having no anode active material disposed on the tail end of the anode electrode sheet (Fig. 5, head end denoted by B1 shows current collector with no active material layer coating-12).
Guo is silent to the head end of the cathode electrode sheet comprising a current collector having no cathode active material disposed on it. Guo is further silent to the tail end of the anode electrode sheet comprising a current collector having no anode active material disposed on it. 
Holmdahl discloses a positive electrode sheet structure where both ends of the cathode sheet comprise a current collector that is not covered in active material (Fig. 5B-cathode current collector, 502- cathode current collector, 506- portion of collector coated with cathode active material, 508-active material). Holmdahl discloses an anode electrode sheet structure where both ends of the anode sheet comprise a current collector that is not covered in active material (Fig. 5A-anode current collector, 504- 
Therefore it would be obvious to one of ordinary skill in the art to modify the electrode sheet structure of Guo with the teachings of Holmdahl to have electrode sheets wherein when the first coated zone is misaligned with the second coated zone at the tail end of the cathode electrode sheet, and when the first coated zone is misaligned with the second coated at the head end of the anode electrode sheet, the tail end of the cathode electrode sheet comprises a current collector having no cathode active material disposed on both sides, and the end and a tail end of the anode electrode sheet each comprise a current collector having no anode active material disposed on both sides. This structure would yield the expected result of higher energy density of the overall battery.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN205828573, see Machine Translation for citations) (referenced in Applicant's IDS filed on September 14, 2020) in view of Chang (EP3273510) as applied to claim 14 above, and further in view of Zeng (CN206250284A). 
Regarding Claim 20, Guo in view of Chang discloses the limitations as set forth above.
Guo is silent to the anode electrode sheet comprising a plurality of anode electrodes, and silent to the side edge the tabs protrude beyond being provided with an insulating member.
Guo is silent to the anode electrode sheet comprising a plurality of anode electrodes, and silent to the side edge the tabs protrude beyond being provided with an insulating member.
Zeng discloses an anode pole piece that is comprised of a plurality of tabs that protrude out of a side of the current collector and the side edge where the tabs are protruding from is lined with an insulating layer (Fig. 3, tabs-12, insulating layer-30, current collector-11, [0046]). Zeng teaches that this structure allows for the prevention of burrs contacting the anode electrode and therefore reducing short circuits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721